Dear Mr. Day:
Concerning the length of time your office must retain deputies' "daily activities reports", we direct your attention to the provisions of LSA-R.S. 44:36, stating:
§ 36. Preservation of records
      A. All persons and public bodies having custody or control of any public record, other than conveyance, probate, mortgage, or other permanent records required by existing law to be kept for all time, shall exercise diligence and care in preserving the public record for the period or periods of time specified for such public records in formal records retention schedules developed and approved by the state archivist and director of the division of archives, records management, and history of the Department of State. However, in all instances in which a formal retention schedule has not been executed, such public records shall be preserved and maintained for a period of at least three years from the date on which the public record was made. However, where copies of an original record exist, the original alone shall be kept; when only duplicate copies of a record exist, only one copy of the duplicate copies shall be required to be kept. Where an appropriate form of the microphotographic process has been utilized to record, file, and otherwise preserve such public records with microforms produced in compliance with the provisions of  R.S. 44:415, the microforms shall be deemed originals in themselves, as provided by R.S. 44:39(B), and disposition of original documents which have been microphotographically preserved and of duplicates and other copies thereof shall proceed as provided in R.S. 44:411.
      B. All existing records or records hereafter accumulated by the Department of Revenue and Taxation may be destroyed after five years from the thirty-first day of December of the year in which the tax to which the records pertain became due; provided that these records shall not be destroyed in any case where there is a contest relative to the payment of taxes or where a claim has been made for a refund or where litigation with reference thereto is pending.
      C. All existing records or records hereafter accumulated by the various services of the state or its subdivisions which participate in federal programs or receive federal grants may be destroyed after three years from the date on which the records were made in those cases where this provision is not superseded by guidelines for the operative federal program or grant requiring longer retention periods for the records in question; provided that these records shall not be destroyed in any case where litigation with reference thereto is pending, or until the appropriate state or federal audits have been conducted.
      D. All existing records or records hereafter accumulated by the Department of Public Safety and Corrections, Corrections Services, pertaining to any adult offender may not be destroyed until after fifteen years from the date the full term sentence imposed upon such offender expires.
In pertinent part, LSA-R.S. 44:36 provides that public records shall be preserved in accordance with a retention schedule adopted by the state archivist and director of the division of archives, records management, and history of the Department of State. In the absence of the adoption of such a schedule, the records must be preserved and maintained for a period of at least three years from the date on which the public record was made. After the expiration of this three year period, the record may be destroyed. We also enclose, for your further information, a copy of 94-216, which is not responsive to the current question, but is sent as further reference material which may prove useful. The opinion addresses the preservation of records concerning the internal affairs files of law enforcement officers.
Should you have further questions in which we may be of assistance, please contact this office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
BY: __________________________________________
                                     KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL